 1

 2                                                         JS-6
 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA -
11                                  SOUTHERN DIVISION
12   PAUL JACKLEY,                            Case No. 8:17-cv-02085-JVS-FFM
13                             Plaintiff,     JUDGMENT
14
           vs.
15

16   GENERAL MOTORS COMPANY; and
17
     DOES 1 through 50 inclusive,

18                     Defendants.

19

20

21

22

23

24

25

26

27

28
                                             1
     8:17-cv-02085-JVS-FFM              JUDGMENT
 1         On January 17, 2019, the Court heard argument on Defendant GENERAL
 2   MOTORS LLC’s (“General Motors”) Motion for Summary Judgment, Or In The
 3   Alternative, Partial Summary Judgment (“Motion”). In accordance with the Court’s
 4   Order Granting Summary Judgment dated January 28, 2019 (ECF No. 55), IT IS
 5   HEREBY ORDERED, ADJUDGED, AND DECREED:
 6         1.    That judgment shall be entered in favor of General Motors against
 7   Plaintiff PAUL JACKLEY (“Plaintiff”) on all claims in Plaintiff’s Complaint (ECF
 8   No. 10);
 9         2.    That the case be dismissed with prejudice on the merits;
10         3.    That Plaintiff recover nothing against General Motors; and
11         4.    That General Motors will be awarded its costs of suit pursuant to Federal
12   Rules of Civil Procedure 54 and Local Rule 54-1.
13

14

15
     DATED: February 06, 2019       ____________________________
16                                       Honorable James V. Selna
17                                       United States District Judge

18

19

20

21

22

23

24

25

26

27

28
                                              2
     8:17-cv-02085-JVS-FFM            JUDGMENT
